In this probate proceeding, the executor-trustee-attorney under the propounded will appeals from two decrees of the Surrogate’s Court, Rockland County, the first dated December 4, 1973, which approved a compromise agreement between all the named respondents, and the second dated December 27, 1973, which admitted the will to probate and granted letters testamentary to appellant. The Attorney-General of the State of New York was cited and appeared as the statutory representative *852of the ultimate charitable beneficiaries of the charitable gifts bequeathed in the will. Appeals dismissed, with $20 costs and disbursements to all parties filing separate briefs, payable out of the estate. Appellant, as executor and trustee under the will, does not have such an interest as would prevent any compromise made among all the parties beneficially interested in the estate (SOPA 2106, subd. 1, par. [b] ; Matter of Rainey, 22 A D 2d 852). Moreover, the interests sought to be protected under a compromise agreement are those of named and unnamed beneficiaries. They are not meant to include attorneys, not mentioned in the agreement, whose legal fees constitute a part of administration expenses and have not yet been fixed by the Surrogate. Gulotta, P. J., Martuscello, Latham, Shapiro and Cohalan, JJ., concur. [75 Misc 2d 895.]